ABEL    ACOSTA,CLERK
SUPREME CRT.BLDING.
201    W."l4TH      ST.RM.106
                                                                                        ^S C/18--0I
P.O.BOX       12308
                                                                    MARCH     16,2015
AUSTIN,TX          78711-2308




                                                           RE:FOR     COPY'OF     MY   LAST   1107   SUBMITTED
                                                               ON 10-1-12.(COVER ONLY).
                                                               WRIT     NO.:WR-78,478-01


DEAR    MR.ACOSTA,

               I,JUAN MUNOZ,TDCJ          NO.1467005,AM    HOUSED     HERE    IN THE    DOLPH    BRISCOE   UNIT     IN

  DILLEY,TX.I          AM   REQUESTING     OF YOUR   ASSISTANCE     IN THIS      IMPORTANT MATTER.ALL         I    AM

  REQUESTING IS FOR A COPY OF THE COVER OF MY 1107 WRIT OF HABEAS CORPUS,REASON
BEING    IS THAT       I    NEED TO SEE WHAT    BOX WAS    MARKED OF WHETHER CHALLENGING THE                 CONVI

CTION    OR    SENTENCING.

               I    WOULD    LIKE   TO THANK YOU     IN ADVANCE   FOR    YOUR    COOPERATION      AND TAKING THE

TIME    IN YOUR       ALREADY       BUSY DAY TO ASSIST    ME   IN THIS    VERY    IMPORTANT MATTER.MAY            GOD

BLESS    YOU       ABUNDANTLY...



                                                                             RESPECTFULLY       SUBMITTED,




                                                                PROSE/SOJAN MUNO;
                                                                         ^ej—Ne-ri467oo5
                                                                         DOLPH    BRISCOE     UNIT
                                                                         1459    W.HWY.85
                                                                         DILLEY,TX      78017
                                                                         FRIO    COUNTY




                                                                                                 IV$
                                                                                        mw
                                                                                       M)aABW».cl*k